EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 
Wells Fargo Bank, N.A.

London Branch

One Plantation Place

30 Fenchurch Street

London  EC3M 3BD

United Kingdom

Tel:   +44 (0)20 7149 8100

Fax:  +44 (0)20 7149 7220







STERLING REVOLVING CREDIT FACILITY
(secured by the US Guarantee and the English Guarantee)
available by way of cash advances only




The Directors
Centaur Services Ltd
Centaur House
Torbay Road
Castle Cary
Somerset
BA7 7EU


Date:             5 November 2010




Dear Sirs,


We are pleased to advise you that Wells Fargo Bank, National Association, London
Branch (the "Bank") (which expression shall include its successors, transferees
and assigns) is agreeable to making available to Centaur Services Limited, a
company incorporated in England and Wales under registered number 00787385 (the
"Borrower") and whose registered office is at Centaur House, Torbay Road, Castle
Cary, Somerset BA7 7EU a revolving credit facility in a principal amount of up
to £12,500,000 by way of short term cash advances on the following terms and
subject to the following conditions:


1.  
DEFINITIONS

 
1.1  
In this Agreement:

 
"Advance" means the principal amount of each advance made or to be made to the
Borrower under the Revolving Credit Facility;
 
"Agreement" means the agreement resulting from the Borrower countersigning this
letter;
 
“Associate Bank” means any bank or corporation which is wholly owned by the
ultimate holding corporation of the Bank;
 
"Bank Basis" means a calculation made on the basis of the actual number of days
elapsed or, as the case may be, to elapse and a 365 day year;
 
"Borrowed Money" means Indebtedness incurred in respect of (i) money borrowed or
raised, (ii) any bond, note, loan stock, debenture, bill of exchange, commercial
paper or similar instrument (including share capital carrying a right to a
preferential dividend or redeemable at the option of shareholders or the issuer
thereof at any time), (iii) acceptance or documentary credit facilities, (iv)
rental payments under leases and hire-purchase agreements (excluding any amounts
applicable to finance charges) (in all cases whether in respect of land,
buildings, machinery, equipment or otherwise) entered into primarily as a method
of raising finance or of financing the acquisition of the asset the subject
thereof, (v) interest rate swaps, currency swaps, financial options, futures
contracts or other similar instruments, (vi) guarantees, bonds, stand-by letters
of credit or other instruments issued in connection with the performance of
contracts, (vii) obligations under conditional or instalment sale agreements or
any other obligation to pay the deferred purchase or construction price of
assets or services, except trade accounts arising in the normal course of
day-to-day trading, (viii) guarantees or other assurances against financial loss
in respect of Indebtedness of any person falling within any of (i) to (vii)
above and (ix) all other Indebtedness under any arrangement entered into
primarily as a method of raising finance (and not in the normal course of, and
as part of, day-to-day trading) and which is not referred to in the foregoing
paragraphs of this definition;
 
"Business Day" means a day (other than a Saturday or a Sunday) on which dealings
are carried on in the London Interbank Sterling market and on which commercial
banks are open for business in London for transactions of the type contemplated
by this Agreement;
 
“Current Account Mandate” means the Bank’s form of Mandate in connection with
the opening of current account(s) at the Bank, together with the Bank’s form of
Certified Resolutions;
 
“Current Account Terms and Conditions” means the Bank’s terms and conditions
governing current accounts at the Bank, as the same may be amended or modified
from time to time;
 
 “Disruption Event” means either or both of


(a)  
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with this Revolving Credit Facility (or
otherwise in order for the transactions contemplated by the Finance Documents to
be carried out) which disruption is not caused by, and is beyond the control of,
the Bank or the Borrower; or



(b)  
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of the Bank or
the Borrower preventing it:



(i)  
from performing its payment obligations under the Finance Documents; or



(ii)  
from communicating with the other in accordance with the terms of the Finance
Documents;



and which (in either such case) is not caused by, and is beyond the control of,
the Bank or (as the case may be) the Borrower;
(i)  
 

 
 
"English Guarantor" means Labpak.

 
 
"English Guarantee" means the document referred to in paragraph (b) of the
definition of "Guarantees".

 
 
“Environment” means living organisms including the ecological systems of which
they form part and all or any of the following media:  the air (including,
without limitation, the air within buildings and the air within other natural or
man-made structures, whether above or below ground), water (including, without
limitation, ground and surface water) and land (including, without limitation
surface and sub-surface soil and land under water);

 
 
“Environmental Claim” has the meaning given to that term in Clause 10.1 (i);

 
"Environmental Law" means any law or regulation which relates to:
 
(a)  
harm to or the protection of human health or the health of animals or plants; or

 
(b)  
the conditions of the workplace; or

 
(c)  
the pollution or protection of the Environment; or

 
(d)  
any emission or substance capable of causing harm to any living organism or the
Environment;

 
"Environmental Permits" means any permit,  authorisation, consent resolution,
licence, exemption, filing, notarisation, registration or other approval and the
filing of any notification, report or assessment  required under any
Environmental Law for the operation of the business of the Borrower;
 
"Event of Default" means any one of the events specified in Clause 12 or any
event which with the passing of time or the giving of notice or the making of
any determination, formation of any opinion or fulfilment of any other condition
would constitute such an event;
 
"Final Repayment Date" means as that term is defined in the definition of
"Repayment Date";
 
"Finance Documents" means this Agreement, the Guarantees, any certificates or
notices given pursuant to this Agreement and any other document designated as
such by the Bank;
 
“Financial Covenant Schedule” means the Schedule A setting forth the financial
covenants with which Borrower must comply under this Agreement;
 
"Guarantees" means:
 
(a)the guarantee in form and substance satisfactory to the Bank dated on or
about the date hereof and made by the US Guarantor (as guarantor) in favour of
the Bank; and
 
(b)the guarantee in form and substance satisfactory to the Bank dated on or
about the date hereof and made by the English Guarantor in favour of the Bank,
 
each as security for the Borrower’s obligations to the Bank and shall include
any other guarantee or security given to the Bank by any Guarantor as security
for the performance of the Borrower’s obligations to the Bank and "Guarantee"
means any of them;
 
"Guarantors" means the US Guarantor and the English Guarantor and "Guarantor"
means any of them.
 
"Indebtedness" includes any obligation whether as principal or as surety for the
payment or repayment of money, whether present or future, actual or contingent;
 
"Interbank Rate" means in relation to any Interest Period or other period the
rate (rounded upwards if necessary to 4 decimal places) at which the Bank is
offered deposits of Sterling by leading banks in the London Interbank Market at
or about 10.00 a.m. (London time) on the first day of such Interest Period or
other period for a period equal to such Interest Period or other period and in
an amount comparable with the amount to be outstanding during such Interest
Period or other period;
 
"Interest Period" means, in relation to an Advance, the period of such Advance
being 30 days, 60 days or 90 days as selected by the Borrower (or such other
period as the Bank and the Borrower may agree) and in the absence of such
selection 30 days and provided that:
 
(a)  
if any Interest Period relating to any Advance would otherwise end on a day
which is not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period over into another calendar month in which event such
Interest Period shall end on the last preceding Business Day;

 
(b)  
any Interest Period which commences on the last day of a calendar month and any
Interest Period which commences on a day for which there is no numerically
corresponding day in the calendar month which is the relevant number of months
after the commencement of such Interest Period shall end on the last Business
Day of the calendar month which is the relevant number of months after the
commencement of such Interest Period; and

 
 
(c)no Interest Period selected or deemed to have been selected by the Borrower
shall end after the Final Repayment Date;

 
"Labpak" means Labpak Limited, a company incorporated in England and Wales
(registered number 01264218) whose registered office as at the date of this
Agreement is at Torby Road, Castle Cary, Somerset BA7 7EU.
 
"Mandatory Costs Rate" means in relation to any Interest Period or other period,
the cost to the Bank of complying with all reserve, special deposit, capital
adequacy, solvency, liquidity ratios, fees or other requirements of or imposed
by the Bank of England, the Financial Services Authority, the European Central
Bank or any other governmental or regulatory authority for the time being
attributable to each Advance or any unpaid sum hereunder (rounded up if
necessary to 4 decimal places) as conclusively determined by the Bank;
 
"Margin" means in relation to an Advance for an Interest Period the percentage
per  annum specified in column 2 below set out opposite the Pricing Level in
column 1 below  applying on the date the Advance is made: 
 
Column 1
Pricing Level
Column 2
% per annum +
1
1.05%
2
1.45%
3
1.90%



 
and for this purpose the "Pricing Level" on any day means the Pricing Level 1, 2
or 3 which would apply to the calculation of an Applicable Rate on that day
under the US Facility provided that if either:
 


 
 (i) any relevant amendment is made to the pricing level in the US Facility; or
 
(ii) the pricing level ceases to be set in the US Facility,
 
the Bank and the Borrower shall negotiate in good faith a replacement to reflect
the previous determination of the Pricing Level and unless and until the
replacement pricing mechanism has been agreed by both parties the then current
Pricing Level shall apply.
 
"Material Adverse Effect” means, in the reasonable opinion of the Bank, a
material adverse effect on the business, operations, property, condition
(financial or otherwise) or prospects of the Borrower or the ability of the
Borrower to perform and comply with its obligations under any of the Finance
Documents or the validity or enforceability of or rights or remedies of the Bank
under any of the Finance Documents;
 
"Notice of Utilisation" means the notice substantially in the form set out in
Schedule B;
 
"Permitted Encumbrance" means any Security Interest (or in the case of (b) only,
any lien):
 
 
(a)created or outstanding with the prior written consent of the Bank;

 
 
(b)any lien arising by operation of law and in the ordinary course of trading
(and not as a result of any default or omission by the Borrower) and securing
obligations which are either not more than three months overdue or are being
contested in good faith and with respect to which, in either case, adequate
reserves are being maintained;

 
 
(c)any Security Interest arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to the Borrower in the ordinary course of trading and on the
supplier’s standard or usual terms and not arising as a result of any default or
omission by the Borrower; and

 
 
(d) any Security Interest over goods and products, or over the documents or
insurance policies relating to such goods and products, arising in the ordinary
course of trading in connection with documentary credit transactions, provided
that any such Security Interest secures only so much of the acquisition cost or
selling price of such goods and products (and amounts incidental to any such
cost or price) which is required to be paid within 180 days after the date upon
which the same was first incurred;

 
“Permitted Leases” means:
 
(a)the vehicle hire agreement between (1) Trowbridge Vehicle Rentals Ltd and (2)
the Borrower (agreement number CEN001) dated 14 April 1997; and
 
(b)the purchase fixed agreement between (1) Fortis Lease UK Limited and (2) the
Borrower dated 25 September 2007 in respect of Project Kurbis warehouse
automation.
 
 
"Permitted Transactions" means:

 
 
(a)any interest rate or other exchange or hedging agreements to which the Bank
has given its prior written consent;

 
 
(b) any lease arising in the ordinary course of business which requires the
Borrower or the English Guarantor to make payments totalling less than £150,000
in aggregate per annum;

 
 
(c)any lease arising in the ordinary course of business which requires the
Borrower or the English Guarantor to make payments totalling more than £150,000
in aggregate per annum and to which the Bank has given its prior written
consent; and

 
 
(d)the Permitted Leases.

 
"Pricing Level" means as that term is defined in the definition of "Margin";
 
"Repayment Date" means, in relation to an Advance, the last day of the Interest
Period relating thereto for which such Advance was made and the "Final Repayment
Date" shall mean the date falling 3 years after the date of this Agreement;
 
"Revolving Credit Facility" means the revolving credit facility of up to
£12,500,000            to be made available by the Bank to the Borrower in
accordance with the provisions of this Agreement;
 
"Security Interest" means any mortgage, charge, pledge, lien, encumbrance,
conditional sale or other title retention agreement, trust arrangement,
preferential right or other agreement or arrangement the economic or commercial
effect of which is similar to security or any other security interest
whatsoever, howsoever created or arising;
 
"Structure Note" means as that term is defined in Clause 4.1(i);
 
"Sterling" or "£" means the lawful currency of the United Kingdom;
 
"subsidiary" and "subsidiary undertaking" shall have the meanings given to them
by Sections 1159 and 1162 (respectively) of the Companies Act 2006 (as amended);
 
"Service Agent" means as that term is defined in  Clause 23.5.
 
"Treaty" means the treaty establishing the European Community being the Treaty
of Rome of 25th March 1957, as amended by the Single European Act 1986 and the
Maastricht Treaty (which was signed at Maastricht on 7th February 1992 and came
into force on 1st November 1993), as further amended from time to time; and
 
"Unutilised Amount" means, at any time, the maximum aggregate amount of the
Revolving Credit Facility available under this Agreement (as the same may from
time to time be reduced or cancelled in accordance with the provisions hereof)
less the aggregate amount of Advances made and not prepaid or repaid at such
time.
 
"USD" means the lawful currency of the United States of America.
 
"US Facility" means the Credit Agreement dated 13 December 2006 between (1) MWI
Veterinary Supply Co. as borrower; (2) MWI Veterinary Supply, Inc. and Memorial
Pet Care, Inc. as guarantors, (3) Bank of America, N.A. and Wells Fargo Bank,
N.A. as Lenders, and (4) Bank of America, N.A. as Agent and L/C Issuer, as
amended by the first amendment to credit agreement dated 8 February 2010 and by
the second amendment to credit agreement dated 9 August 2010, as further
supplemented, otherwise amended, replaced or novated from time to time.
 
"US Guarantee" means the document referred to in paragraph (a) of the definition
of "Guarantees".
 
"US Guarantor" means MWI Veterinary Supply Co. incorporated in Idaho, United
States of America.
 
1.2  
Headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement.  Expressions hereinbefore defined shall
have the same meanings herein.  Unless the context otherwise requires, words
denoting the singular number only shall include the plural and vice versa and
words denoting persons shall include companies, corporations and partnerships
and vice versa.

 
1.3  
Any reference in this Agreement to:

 
"accounts" are references to the balance sheet and profit and loss account and
cash flow statement of the Borrower together with all relevant notes thereto or
reports thereon, whether required by law or regulation or otherwise (and, if
applicable, both on a consolidated and an unconsolidated basis);
 
the "assets" of any person shall include the undertaking, property, revenues and
assets (present and future) of whatsoever nature of such person;
 
a "Clause" or a "Schedule" are, unless otherwise provided, references to clauses
of and schedules to this Agreement;
 
"euros" is a reference to the single currency of participating member states;
 
"fees" shall, subject to any contrary indication, be construed so as to include
(where applicable) disbursements and any VAT on such fees and/or disbursements
required to be charged;
 
"generally accepted accounting principles and bases" means in relation to a
company the generally accepted accounting principles and bases of the
jurisdiction in which such company is incorporated;
 
"month" is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save that
where any such period would otherwise end on a day which is not a Business Day,
it shall end on the next Business Day provided that, if a period starts on the
last day of a calendar month or there is no numerically corresponding day in the
month in which that period ends, that period shall end on the last Business Day
in that later month (and references to "months" shall be construed accordingly);
 
"national currency unit" means the unit of currency (other than the euro) of a
participating member state;
 
"participating member states" is a reference to the member states of the
European Union which adopt or have adopted a single currency in accordance with
the Treaty;
 
a "person" shall be construed as a reference to any person, firm, company,
partnership, corporation or unincorporated body of persons or any State or
Government or any agency thereof;
 
"tax" shall be construed so as to include any present or future tax, levy,
impost, duty, fee, deduction or withholding or other charge of a similar nature
(including, without limitation, any penalty or interest payable in connection
with any failure to pay or any delay in paying out any of the same) and "taxes"
and "taxation" shall be construed accordingly;
 
an amount denominated in “£” (pounds sterling) shall, where appropriate in
Clauses 10, 11 and 12, refer to the equivalent of such amount in any other
currency; and
 
a time of day is a reference to London time.
 
1.4  
Any reference in this Agreement to an agreement or document shall be construed
as a reference to that agreement or document as the same may have been, or may
from time to time be, varied, amended, supplemented, substituted, novated or
assigned.

 
1.5  
References in this Agreement to statutes and/or statutory provisions shall be
construed as referring to such statutes or statutory provisions as respectively
replaced, amended, extended, consolidated or re-enacted from time to time and
shall include any order, regulation, instrument or other subordinate legislation
made under the relevant statute or statutory provisions.

 
1.6  
 Where there is any conflict between the Current Account Terms and Conditions
and the provisions of this Agreement, the terms of this Agreement shall prevail.

 
1.7  
Nothing in this Agreement is intended to confer on any person any right to
enforce any provision of this Agreement which that person would not have had but
for the Contracts (Rights of Third Parties) Act 1999.

 
2.  
PURPOSE

 
The Borrower undertakes to the Bank that each Advance shall be applied solely in
and towards its working capital requirements and for general corporate purposes.
 
3.  
AMOUNT

 
Subject to the terms and conditions of this Agreement, the Bank agrees to make
available to the Borrower a revolving credit facility in an aggregate amount at
any one time of up to £12,500,000 by way of short term cash advances.
 
4.  
CONDITIONS PRECEDENT

 
4.1  
The rights of the Borrower under this Agreement to utilise the Revolving Credit
Facility for the first Advance are conditional upon the Bank having received, in
form and substance satisfactory to it, all of the following by 8 November 2010
and in the event that this does not occur the Revolving Credit Facility and the
Bank's obligations in relation to the provision of the Revolving Credit Facility
shall be cancelled and reduced to zero:

 
(a)in relation to the Borrower:
 
 
(i)a copy, certified by a director of the Borrower (or and officer in the case
of the US Guarantor) to be true, complete and up to date, of the memorandum and
articles of association, certificate of incorporation and any certificates of
incorporation on change of name of the Borrower;

 
 
(ii)a copy, certified as aforesaid, of a written resolution of the board of
directors of the Borrower at which valid resolutions were adopted approving the
Finance Documents to which it is a party and all the other documents relating
thereto and authorising a person or persons to sign and deliver (or execute as a
deed, if appropriate) the Finance Documents to which it is a party and to sign
and deliver or despatch all other such documents, notices or communications to
be given by it pursuant to or in connection with such Finance Documents;

 
 
(iii)a list of names and specimen signatures, certified as aforesaid, of each of
the persons referred to in sub-paragraph (ii) above; and

 
 
(iv)a certificate signed by a director of the Borrower stating, inter alia, that
the signing and/or execution of the Finance Documents to which it is a party and
the exercise of its rights and the performance of its obligations thereunder is
within its corporate powers and will not cause any limitation on its borrowing
or other powers or on the right of its directors to exercise any such powers
(whether contained in its constitutional documentation or in any agreement or
instrument or imposed by statute or regulation or otherwise) to be exceeded;

 
(b)in relation to each Guarantor:
 
 
(i)a copy, certified by a Director of the Guarantor (or an officer in the case
of the US Guarantor), to be true, complete and up-to­ date, of the
constitutional documentation of the Guarantor together, with respect to the US
Guarantor only, with a copy of the US Guarantor's certificate of good standing
issued by the secretary of State in the State in which the US Guarantor is
formed and dated as of a recent date;

 
 
(ii)a copy, certified as aforesaid, of a written resolution of the Board of
Directors of the English Guarantor at which valid resolutions were adopted
approving the Finance Documents to which it is a party and all of the documents
relating thereto and authorising a person or persons to sign and deliver (or
execute as a deed, if appropriate) the Finance Documents to which it is a party
and to sign and deliver or despatch all other such documents, notices or
communications to be given by it pursuant to or in connection with such Finance
Documents;

 
 
(iii)a list of names and specimen signatures, certified as aforesaid, of each of
the persons referred to in sub-paragraph (ii) above; and

 
 
(iv)a certificate signed by a Director of any Guarantor (or an officer in the
case of the US Guarantor) stating, inter alia, that the signing and/or execution
of the Finance Documents to which it is a party and the performance of its
obligations thereunder is within its corporate powers and will not cause any
limitation upon its borrowing or other powers or on the right of its Directors
(or its officers in the case of the US Guarantor) to exercise any such powers
(whether contained in its constitutional documentation or in any agreement or
instrument or imposed by statute or regulation or otherwise) to be exceeded;

 
 
(c)the:

 
 
(i)US Guarantee duly executed by the parties thereto; and

 
 
(ii)the English Guarantee duly executed by the parties thereto.

 
 
(d)evidence that there have been granted (either unconditionally or with such
conditions as are acceptable to the Bank) and are in full force and effect, all
approvals, registrations, licences and consents necessary for the Borrower and
each Guarantor to execute and deliver the Finance Documents to which it is a
party and all other documents referred to therein and to perform their
respective obligations thereunder;

 
 
(e)the Current Account Mandate duly completed by the Borrower, and the Borrower
shall have opened its primary operating accounts with the Bank in accordance
with the Current Terms and Conditions and otherwise be in compliance with the
requirements of Section 11.1(i) hereof;

 
 
(f)details of all banking and credit facilities and any similar arrangements
provided to the Borrower and each Guarantor by any bank or other financial
institution and/or any Guarantor and the terms of and the basis for continuation
of such facilities and arrangements to the extent that they are to be maintained
following the initial utilisation of the Revolving Credit Facility;

 
 
(g)the initial fee payable pursuant to Clause 13.1;

 
 
(h)       deliver to the Bank the following:

 
(i)  
a deed of release signed by Fortis Commercial Finance Limited and the Borrower
confirming the release of all past, present and future liabilities in relation
to the debenture in favour of Fortis Commercial Finance Limited dated 7 May
2002, together with the relevant MG02 form completed, signed and dated;

 
(ii)  
a deed of release signed by Fortis Bank SA-NV UK Branch and the Borrower
confirming the release of all past, present and future liabilities in relation
the legal charge in favour of Fortis Bank SA-NV UK Branch dated 31 May 2005,
together with the relevant MG02 form and the Land Registry Form DS1, each
completed, signed and dated; and

 
(iii)  
a deed of release signed by Fortis Bank SA-NV UK Branch and the Borrower
confirming the release of all past, present and future liabilities in relation
to the legal charge in favour of Fortis Bank SA-NV UK Branch dated 23 October
2006, together with the relevant MG02 form and the Land Registry form DS1, each
completed, signed and dated;

 
 
(i)a note or diagram setting out the legal and beneficial ownership of the
Borrower and the Guarantors and the relationship between them (the "Structure
Note"); and

 
 
(j)such other documents and information as the Bank may reasonably require.

 
5.  
UTILISATION OF THE REVOLVING CREDIT FACILITY

 
5.1  
As to Advances, subject as provided below and to:

 
 
(a)with respect to the first Advance only, the conditions set out in Clause 4
having been fulfilled by no later than 11.00 a.m. on the second Business Day
preceding the date on which the first Advance is to be made hereunder;

 
 
(b)no Event of Default having occurred; and

 
 
(c)the Bank having received a Notice of Utilisation by no later than 10.00 a.m.
on the Business Day of the proposed date on which the relevant Advance is
requested to be made, duly completed and signed by the Borrower and specifying:

 
 
(i)the date on which the proposed Advance is to be made (which shall be a
Business Day);



 
(ii)the duration of the Interest Period which shall commence on the date on
which the proposed Advance is to be made and end on or before the Final
Repayment Date;



 
(iii)the amount of the proposed Advance, which shall be:



 
(a)equal to, or less than, the Unutilised Amount on the proposed date on which
the Advance is to be made, (adjusted for this purpose, in accordance with Clause
5.2); and



 
(b)if less than the Unutilised Amount on the date on which the proposed Advance
is to be made, a minimum amount of £500,000 or, if more, in integral multiples
of £100,000 or such other amount as may be agreed by the Bank,

 
together with evidence showing that such Advance will be used for its agreed
purposes in form and substance satisfactory to the Bank,
 
the Bank shall, upon and subject to the terms and conditions of this Agreement,
make available such Advance to the Borrower on the day specified in and in
accordance with the Notice of Utilisation, or if such day is not a Business Day
on the next succeeding Business Day provided that:
 
 
(a)no Advances shall be made available hereunder after the date falling one
month prior to the Final Repayment Date and accordingly the obligations of the
Bank to make the Revolving Credit Facility available shall be cancelled on such
date; and

 
 
(b)there shall never be more than 7 Advances made during any calendar month and
never be more than 7 Advances in total outstanding at any time.

 
 
5.2For the purpose of determining the maximum amount of a proposed Advance, the
Unutilised Amount shall be:



 
(i)increased by the aggregate principal amount of outstanding Advances which
will become repayable on or before the date on which the proposed Advance is to
be made; and



 
(ii)reduced to take account of any other Advance to be made on or before the
proposed date on which such Advance is to be made and any reduction in the
Revolving Credit Facility which it is known will occur during the proposed
Interest Period as a result of a reduction in, or cancellation of part of the
Revolving Credit Facility pursuant to this Agreement.

 
6.  
INTEREST

 
6.1 
 
(a)
The rate of interest applicable to each Advance for the Interest Period selected
or deemed to be selected for such Advance shall be the rate per annum determined
by the Bank to be the aggregate of (i) the Margin, (ii) the Interbank Rate and
(iii) the Mandatory Costs Rate; and



 
(b)Interest on each Advance at the rate aforesaid shall be calculated for the
Interest Period for which such Advance was made on the Bank Basis, shall accrue
from day to day and be paid on the Repayment Date for such Advance.

 
6.2  
If any sum due and payable by the Borrower hereunder is not paid on the due date
therefor or if any sum due and payable by the Borrower under any judgment of any
court in connection herewith is not paid on the date of such judgment, such
unpaid sum shall bear interest until the obligation of the Borrower to pay any
such sum is discharged in full at the rate per annum which is determined by the
Bank to be the aggregate of (1) the Margin, (2) whichever is the higher of (a)
the aggregate of the Interbank Rate and the Mandatory Costs Rate for such
periods as the Bank may reasonably select and (b) the Bank's base rate for
advances in Sterling, determined by the Bank in accordance with its established
methodology for such currency and (3) three per cent (3%) with such interest
being compounded at the end of each period selected by the Bank if such interest
is to be calculated by reference to the Interbank Rate or monthly in arrear on
the last day of each calendar month if such interest is to be calculated by
reference to base rate.

 
7.  
ALTERNATIVE INTEREST RATES

 
7.1  
Notwithstanding anything to the contrary herein contained, if prior to the
commencement of any Interest Period or other period selected for or deemed
selected for any Advance the Bank shall have determined that:

 
 
(a)by reason of circumstances affecting the London Interbank Market adequate and
fair means do not exist for ascertaining the Interbank Rate applicable to such
Interest Period pursuant to Clause 6.1 or other period pursuant to 6.2;  or

 
 
(b)deposits in Sterling are not or will not be available to the Bank in the
London Interbank Market in sufficient amounts in the ordinary course of business
to fund any Advance for such Interest Period or other period,

 
then the Bank shall as soon as practicable give written notice of such
determination or notice to the Borrower.
 
7.2  
In the case of Clause 7.1 if any Advance has not yet been made it shall not be
so made subject to the other provisions of this Clause.

 
7.3  
During the period of thirty days from the date of any such notice given pursuant
to Clause 7.1 the Bank shall establish (in consultation with the Borrower) an
alternative basis (in this Clause  7.3 referred to as the "Substitute Basis")
for funding further Advances (including but without limiting the generality
hereof, agreeing suitable alternative lengths of Interest Periods and agreeing
the fixing of an alternative interest rate to be substituted for the rate which
would otherwise have been fixed pursuant to Clause 6).  The Substitute Basis
shall reflect all costs to the Bank of making available and maintaining any
Advance and the Margin and shall be computed in a manner and for a period as
similar to those provided in Clause 6.1 as is reasonably possible.

 
7.4  
If the Bank shall agree such Substitute Basis with the Borrower it shall again
be open to the Borrower (subject to all the other terms of this Agreement) to
request that Advances be made and the Borrower shall, until the circumstances
specified above no longer exist, pay interest on new Advances on such Substitute
Basis.  In default of agreement upon a mutually acceptable Substitute Basis
within 30 days of the notice referred to in Clause 7.1 the Bank shall be
discharged from any obligation to make available further Advances until in the
Bank's opinion the circumstances specified above no longer exist.

 
7.5  
The certificates, confirmations and determinations of the Bank as to any of the
matters referred to in this Clause 7 shall, save for manifest error, be
conclusive and binding on the Borrower.

 
8.  
REPAYMENT

 
8.1  
Subject to the other provisions of this Agreement, each Advance shall be repaid
in full by the Borrower to the Bank on its Repayment Date and the Borrower shall
ensure that all Advances, together with all interest accrued thereon, are repaid
in full on or before the Final Repayment Date.

 
8.2  
If on the date which any Advance is to be made (a "New Advance") the repayment
of any outstanding Advance(s) is due to the Bank pursuant to Clause 8.1 (an "Old
Advance"), then the Bank shall (without prejudice to the obligations of the
Borrower under Clause 8.1) apply the whole or such part of the New Advance in or
towards satisfaction of the repayment of the Old Advance pursuant to Clause
8.1.  The Bank shall advise the Borrower of the net amount if any due from one
party to the other after the application of funds as aforesaid and such net
amount due shall be paid by the Borrower or the Bank, as the case may be, on
such date.

 
8.3  
Any amount repaid by the Borrower pursuant to this Clause shall, in accordance
with the provisions of this Agreement, be available to be redrawn.

 
9.  
CANCELLATION

 
9.1  
The Borrower may, by giving to the Bank not less than fourteen (14) days prior
written notice to expire at any time after the date of this Agreement cancel
(without premium or penalty) with effect from the expiry of such notice the
whole of the portion of the Revolving Credit Facility which is not then being or
will not then be utilised or any part thereof (provided that in the case of any
cancellation of part of the Revolving Credit Facility, the part of the Revolving
Credit Facility so cancelled shall be a minimum amount of £2,000,000 or, if
more, in integral multiples of £1,000,000) in which event the Revolving Credit
Facility, and the commitment of the Bank to provide the same shall be cancelled
or (as the case may be) appropriately reduced.  If the Borrower shall so cancel
the whole or any part of such portion of the Revolving Credit Facility which is
not then being or will not then be utilised, then on the date of such
cancellation the Borrower shall pay to the Bank any accrued commitment fee on
the commitment of the Bank to provide the Revolving Credit Facility so
cancelled.  Once notice of cancellation of the whole or any part of the
Revolving Credit Facility has been given by the Borrower, it shall not be open
to the Borrower to withdraw or revoke such notice or to utilise the whole or any
part of the Revolving Credit Facility which is the subject of such notice.

 
9.2  
The Borrower shall not be entitled to cancel any part of the Revolving Credit
Facility otherwise than in accordance with this Clause and no amount cancelled
may thereafter be utilised.

 
10.  
REPRESENTATIONS AND WARRANTIES

 
10.1  
The Borrower represents and warrants to the Bank on each date that any Advance
or other amount remains outstanding, or capable of being made or drawn down,
under any of the Finance Documents as follows:

 
 
(a)it is duly incorporated and validly existing under the laws of the
jurisdiction in which it is incorporated as a limited liability company and is
duly authorised and empowered under the said laws to own its assets and to carry
on its business and it has the power to execute, deliver and perform and has
taken all necessary corporate action to authorise the execution and delivery of
and the performance of its obligations under the Finance Documents to which it
is a party and all other documents referred to herein or therein to which it is
a party;

 
 
(b)each of the Finance Documents to which it is a party has been duly executed
on its behalf and constitutes its legal, valid and binding obligations
enforceable in accordance with its terms (but excluding clause 1.04.4 of the
English Guarantee) and the execution and performance of all of such documents
will not breach, conflict with or contravene any provisions of any law, statute,
rule, regulation, agreement, indenture, undertaking, memorandum and articles of
association or other constitutional documentation or any other instrument
binding upon it or on any of its assets or give cause for acceleration of any of
its Indebtedness or result in the existence of or oblige it to create any
Security Interest over all or any of its present or future revenues, assets or
properties;

 
 
(c)it is not in material default under any agreement, instrument, arrangement,
obligation or duty to which it is a party or by which it is or may be bound and
there is no action, litigation, lawsuit or proceeding taking place or pending or
threatened against or affecting it before any court, judicial, administrative,
arbitral or governmental body or agency which in any such case could have a
Material Adverse Effect;

 
 
(d)all actions, licences, consents, exemptions and registrations (including,
without limitation filings with all governmental or any other regulatory body,
authority, bureau or agency and any consents or approvals required for the
execution of, or the performance by the Borrower of its obligations under, the
Finance Documents to which it is a party) required for the validity and
enforceability of the Finance Documents to which it is a party have been
obtained and are in full force and effect and any condition contained therein or
otherwise applicable thereto has been fulfilled or complied with;

 
 
(e)all its obligations and liabilities under the Finance Documents to which it
is a party constitute its direct, unconditional and general obligations and rank
at least pari passu with all its other present and future Indebtedness and
liabilities other than in respect of Permitted Encumbrances;

 
 
(f)at the date hereof all the information provided by it, any of its officers or
any person on its behalf to the Bank in connection with this Agreement is true
and accurate in all material respects and it is not aware of any material facts
or circumstances that have not been disclosed to the Bank and which, if
disclosed, could adversely affect the decision of a person considering whether
or not to provide finance to the Borrower on the terms and subject to the
conditions of this Agreement;

 
 
(g)its latest audited accounts give a true and fair view of its financial
condition as at the date to which such accounts are made up and there has been
no material adverse change in its financial condition, business or operations
since such date;

 
 
(h)it is in compliance with Clause 11.1(d) related to compliance with all
applicable laws and regulations, including without limitation compliance with
Environmental Laws, and related to obtaining, maintaining and complying with all
necessary consents, approvals, authorisations, licences and permits, including
without limitation all Environmental Permits, and/or exemptions, and to the best
of its knowledge and belief (having made due and careful enquiry) no
circumstances have occurred which would prevent such compliance in a manner or
to an extent that might reasonably be expected to have a Material Adverse
Effect;

 
 
(i)no claim, proceeding, formal notice or investigation by any person in respect
of any Environmental Law (“Environmental Claim”) has been commenced or (to the
best of its knowledge and belief having made due and careful enquiry) is
threatened against the Borrower where that Environmental Claim, if determined
against the Borrower, might reasonably be expected to have a Material Adverse
Effect.

 
 
(j)it has no subsidiaries or subsidiary undertakings other than those (if any)
disclosed in writing to the Bank prior to the date hereof;

 
 
(k)there are no Security Interests over or in respect of the whole or any part
of its assets other than Permitted Encumbrances, if any; and

 
 
(l)no Event of Default has occurred.

 
11.  
COVENANTS AND UNDERTAKINGS

 
11.1  
Positive Covenants:

 
The Borrower and the English Guarantor each covenant and undertake with the Bank
that so long as any Advance or other amount remains outstanding, or capable of
being made or drawn down or any liability to the Bank subsists, under any of the
Finance Documents it shall:
 
 
(a)(i) with respect to the Borrower only ensure that each of its financial years
ends on 30th September; and

 
 
(ii) with respect to the Borrower, furnish to the Bank as soon as the same
become available and in any event within 120 days of the end of each of its
financial years a copy of its audited accounts prepared in accordance with
generally accepted accounting principles and bases consistently applied, audited
by a firm of auditors acceptable to the Bank and representing a true and fair
view of its financial position at the date of such accounts and the results of
the Borrower's operations for the period ended on such date together with, a
certificate confirming that the Borrower is in compliance with the covenant
contained in the Financial Covenant Schedule;

 
 
(b)with respect to the Borrower only furnish to the Bank within 45 days of the
end of each financial quarter a copy of its quarterly management accounts
representing a true and fair view of its financial position at the date of such
accounts and the results of its operations for the quarter ended on such date to
include details satisfactory to the Bank to allow the Bank to assess the
financial performance of the Borrower;



 
(c)promptly furnish to the Bank such additional financial or other information
as the Bank may from time to time reasonably require;

 
 
(d)comply with all applicable laws (including all Environmental Laws) and
regulations of all governmental and regulatory authorities relating to or
affecting any of it’s assets and/or its business and will obtain and promptly
renew from time to time and comply with the terms of all consents, approvals,
authorisations, licences and permits (including all Environmental Permits)
and/or exemptions which may be necessary to enable it properly to operate its
business and to carry out its obligations under each of the Finance Documents;

 
 
(e)with respect to the Borrower only notify the Bank in writing immediately on
becoming aware of any Event of Default with a description of any steps which it
is taking or considering taking in order to remedy or mitigate the effect of the
Event of Default or otherwise in connection with it;

 
 
(f)notify the Bank promptly, and in any event within 14 Business Days of its
becoming aware of the same, in writing of any litigation or proceeding
(including any Environmental Claim) which is commenced, pending or threatened:

 
 
(i)in respect of the Borrower, where the litigation concerned could result in a
liability, fine or assessment of more than £150,000 on the part of the Borrower
or any claim, notice or other communication is served on it in respect of any
modification, suspension or revocation of any Environmental Permit; and

 
 
(ii)in respect of the English Guarantor, where the litigation concerned could
result in a liability, fine or assessment of more than £150,000 on the part of
that Guarantor or any claim, notice or other communication is served on it in
respect of any modification, suspension or revocation of any Environmental
Permit;

 
 
(g)ensure that at all times it is able to pay its debts as they fall due and
that any obligation owed to any of its creditors is met on the due date therefor
or within any applicable originally agreed credit period;

 
 
(h) take out and fully maintain insurances for such risks, perils and
contingencies and for such amounts and on such terms as are, in each case,
normally insured against by prudent persons carrying on the same class (or
classes) of business as that carried on by it (including, in any event, cover in
respect of loss of profit);  



 
 (i)in the case of the Borrower only, open and maintain with the Bank bank
accounts, which shall be and at all times shall remain its primary operating
accounts,



 
(j)in the case of the Borrower only, the Borrower shall ensure that the Bank has
notification of and an opportunity to pitch for all the Borrower's future
banking transactions (including full cash management, foreign exchange, trade
services and other services where applicable and if agreed by the Bank) together
with the opportunity to process such banking transactions through such operating
accounts, including where this would mean that a third party could be obliged to
make payments into the Borrower's operating accounts with the Bank from time to
time. For the avoidance of doubt the Borrower is not obliged to award future
banking transactions to the Bank; and



 
(k) comply with the financial covenants as required by the Financial Covenants
Schedule.





11.2  
Negative Covenants

 
The Borrower and the English Guarantor each covenant and undertake with the Bank
that so long as any Advance or other amount remains outstanding, or capable of
being made or drawn down or any liability to the Bank subsists, under any of the
Finance Documents it shall not:
 
 
(a)without the prior written consent of the Bank, create or attempt to create or
permit to subsist any Security Interest of any kind, other than any Permitted
Encumbrances, over the whole or any part of its respective undertaking,
property, assets or revenues;

 
 
(b)carry out any business other than the business it presently carries out at
the date hereof, nor shall it make or permit any change in the scope or nature
of its business or cease to carry on its business;

 
 
(c)sell, transfer, assign, lease, charter, lend or otherwise dispose of or part
with possession or the ownership of or any interest in any of its property,
assets, revenues or undertaking or any part thereof save in the ordinary course
of business and shall not enter into or undertake any invoice discounting or
factoring arrangements;

 
 
(d)issue any shares, debentures or other securities without the prior written
consent of the Bank;

 
 
(e)enter into banking or other credit facility arrangements of whatsoever nature
(except for any Permitted Transaction), other than with the Bank or otherwise
incur any Borrowed Money obligations (other than under the Finance Documents or
as have been notified to the Bank pursuant to Clause 4.1(f) and approved by the
Bank in writing);

 
 
(f)acquire, establish or permit to subsist any subsidiary or subsidiary
undertaking or acquire any interest in, enter into or form any partnership or
joint venture without the prior written consent of the Bank and shall not permit
any dormant subsidiary or subsidiary undertaking (as evidenced by filings at
Companies House) to carry out any activity or take any action which would result
in such subsidiary or subsidiary undertaking ceasing to be dormant;

 
 
(g)amend its memorandum or articles of association in any way or amend its
accounting reference date without the prior written notification to the Bank;

 
 
(h) without the prior written consent of the Bank, sell, transfer, assign or
otherwise dispose of any interest in any subsidiary or subsidiary undertaking;

 
 
(i)make any loans to, grant credit to, grant indemnities in respect of, or
guarantees in support of, or invest in, any third party other than to the
Borrower's or the English Guarantor's officers, directors or employees in a
combined aggregate amount not to exceed £150,000 for travel, entertainment,
relocation and analogous ordinary business expenses or purposes; or

 
 
(j)deal with its book or other debts or accounts receivable (however the same
shall be described) otherwise than in the ordinary course of getting in and
realising the same, which expression shall not include or extend to the selling
or assigning or in any other way factoring or discounting of any such debts or
accounts receivable or otherwise.

 
12.  
EVENTS OF DEFAULT

 
12.1  
In the event that:

 
 
(a)the Borrower shall fail to pay any sum required to be paid under any Finance
Document in the case of principal or interest on the due date therefor or in the
case of any other payment within 3 Business Days of the due date therefor; or

 
 
(b)the Borrower shall default in the due performance or observance of any other
covenant, undertaking, condition or provision on its part contained in any
Finance Document and such default is not capable of remedy, or if in the opinion
of the Bank capable of remedy, shall not have been remedied to the satisfaction
of the Bank within 14 Business Days of the earlier of the Bank serving notice on
the Borrower requiring the same to be remedied and the Borrower becoming aware
of the same; or

 
 
(c)any representation, warranty or statement made or deemed to be made by the
Borrower in or pursuant to any Finance Document to which it is a party
(including in any certificate or notice made or delivered pursuant thereto) and
which the Bank considers to be material shall be untrue or incorrect in any
material respect when made or repeated or if any event occurs as a result of
which any such representation, warranty or statement if repeated at any time
hereafter with reference to the facts subsisting at the time of such repetition,
would be untrue or incorrect in any material respect; or

 
 
(d)any other Borrowed Money exceeding £150,000 in aggregate of the Borrower
shall by reason of breach or default become due and payable or capable of being
declared due and payable prior to its stated maturity or due date or if any such
Borrowed Money is not paid at the maturity thereof or due date therefor (or
within any originally stated applicable grace period) or, if payable on demand,
is not paid on demand or if the Borrower fails to pay when due any amount
payable by it under any present or future guarantee or indemnity in respect of
Borrowed Money or if any Security Interest in respect of Borrowed Money created
by it becomes enforceable and steps are taken to enforce the same; or

 
 
(e)the Borrower becomes insolvent or applies for or consents to or suffers the
appointment of a liquidator, administrator, receiver, administrative receiver,
encumbrancer, trustee in bankruptcy or similar official of the whole or any part
of its assets, business, property, revenues or undertaking or a petition for the
appointment of an administrator of the Borrower is presented or the Borrower
takes any proceedings under any law, regulation or procedure for adjustment,
deferment or rescheduling of its indebtedness or any part thereof or makes or
enters into a general assignment or arrangement or composition with or for the
benefit of its creditors or a moratorium shall be declared on any of its
indebtedness or any creditor of the Borrower exercises a contractual right to
take over the financial management of the Borrower (as applicable) or the
Borrower is unable to pay its debts as defined in section 123 Insolvency Act
1986 or the Borrower fails generally to pay its debts as and when they fall due
or if proceedings are commenced or threatened against the Borrower which, if
adversely determined, would result in a liability on the part of the Borrower
(as applicable) in excess of £150,000 or any similar event or occurrence shall
take place under the laws of any other jurisdiction applicable to the Borrower;
or

 
 
(f) any judgment or order in an amount exceeding £150,000 made against the
Borrower is not stayed or complied with within 30 Business Days or a creditor
attaches or takes possession of, or a distress, execution, sequestration or
other process is levied or enforced upon or sued out against, a material part of
the undertakings, assets, rights or revenues of the Borrower and is not
discharged within 30 Business Days; or

 
 
(g)an order is made or resolution is passed for the winding-up, liquidation or
dissolution of the Borrower or analogous proceedings are taken or the Borrower
stops or threatens to stop payments generally or the Borrower ceases or
threatens to cease to carry on its business or any part thereof or the Borrower
merges, consolidates or amalgamates with or into any other company, corporation
or entity or there is any change in ownership of any of the issued ordinary
shares of the Borrower which results in any single person or group of persons
acting in concert (as defined in the City Code on Takeovers and Mergers)
acquiring control (as defined in Section 995 of the Income Tax Act 2007) of the
Borrower, without the prior written consent of the Bank; or

 
 
(h)it becomes unlawful or impossible or contrary to the terms of any consent,
authority or other permission for the Borrower to perform or to continue to
perform any of its obligations under any of the Finance Documents to which it is
a party or if any of such documents ceases to be in full force and effect or
ceases to constitute the legal, valid and binding obligations of the Borrower
enforceable in accordance with its respective terms; or

 
 
 (i)any governmental authority or any person or entity acting or purporting to
act under any governmental authority shall have taken any action in order to
condemn, seize or appropriate, or to assume custody or control of the Borrower
or of all or any substantial part of the property or assets of the Borrower or
shall have taken any action to curtail the authority in the overall conduct of
its business or operations of the Borrower; or

 
 
(j)the audited accounts of the Borrower delivered pursuant to Clause 11.1(a) are
qualified to the effect that they do not or may not give a true and fair view of
the financial position of the Borrower; or

 
 
(k)it becomes unlawful or impossible for any Guarantor to perform or to continue
to perform any of its obligations under the Finance Documents to which it is a
party or any Guarantor shall default in the due performance or observance of any
covenant, undertaking or provision on its part contained in the relevant
Guarantee or the security constituted by the relevant Guarantee ceases to be
continuing or in full force or effect or any Guarantee shall be terminated or
the validity or applicability thereof to any sums due or to become due hereunder
is disaffirmed by or on behalf of the relevant Guarantor; or

 
 
(l)any Borrowed Money of any Guarantor exceeding £150,000 in aggregate shall by
reason of breach or default become due and payable or capable of being declared
due and payable prior to its stated maturity or due date therefor or if any such
Borrowed Money is not paid at the maturity thereof or due date therefor (or
within any originally stated applicable grace period) or, if payable on demand,
is not paid on demand or if any Guarantor fails to pay when due any amount
payable by it under any present or future guarantee or indemnity in respect of
Borrowed Money or if any security interest in respect of Borrowed Money created
by it becomes enforceable and steps are taken to enforce the same; or

 
 
(m) any other event or series of events shall occur which has or, in the
reasonable opinion of the Bank, might reasonably be expected to have a Material
Adverse Effect; or

 
 
(n)an "Event of Default" (as that term is defined in the US Facility) occurs in
respect of the US Facility;

 
then in any such case and at any time thereafter while such event is continuing,
the Bank may by written notice to the Borrower:
 
 
(1)declare that the obligations of the Bank to make or, as the case may be,
maintain the Advances shall be cancelled, whereupon the same shall be cancelled;
and/or

 
 
(2)declare the principal amount of and all interest relating to each outstanding
Advance and any other sums payable under the Finance Documents to be due and
payable, whereupon the same shall become immediately due and payable together
with accrued interest thereon to the date of actual payment; and/or

 
 
(3)declare that all or any part of the sums referred to in paragraph (2) above
shall henceforth be repayable on demand; and/or

 
 
(4)direct enforcement of, or take any other action in relation to, the US
Guarantee and/or the English Guarantee; and/or

 
 
(5)apply the rate of interest referred to in Clause 6.2 to all or any part of
the principal amount of each outstanding Advance, any accrued interest and any
other sums payable under the Finance Documents; and/or

 
 
(6)waive the Event of Default.

 
13.  
FEES AND EXPENSES

 
13.1  
The Borrower will pay to the Bank on the date the Borrower countersigns this
letter a fee of £ 12,500 by the date the Revolving Credit Facility becomes
available under Clause 5.1.

 
13.2  
The Borrower shall reimburse the Bank promptly on demand (and without prejudice
to such obligations and notwithstanding the other provisions of this Agreement
authorises the Bank to deduct the same from any account of the Borrower with the
Bank from time to time to the extent that any of the following are outstanding)
and on a full indemnity basis, for all fees and all expenses (including but not
limited to all legal, travel and other out-of-pocket expenses and all VAT
thereon) incurred by the Bank in connection with the preparation, negotiation,
completion, execution and, where applicable, registration and filing of the
Finance Documents and all documents in connection therewith and shall reimburse
the Bank for all expenses (including but not limited to management time and all
legal, travel and other out-of-pocket expenses and VAT thereon) incurred in
connection with granting any waivers under or agreeing amendments to or
variations in any of the same or in protecting any of its rights hereunder or
thereunder or in suing for or recovering any sums due to it or in the
preservation or enforcement of any of its rights hereunder or thereunder.

 
13.3  
The Borrower shall reimburse the Bank on demand in respect of liability to all
stamp, registration and other like duties and taxes (including all VAT), if any,
in each case payable in connection with the execution, delivery and performance
of the Finance Documents and all other documents in connection therewith whether
by the Borrower or the Bank or any other party thereto and whether arising as a
result of an election or otherwise or in connection with the enforcement of any
of the Finance Documents and all such other documents and will indemnify the
Bank from any and all liabilities with respect to or resulting from any delay or
omission to pay such duties or taxes.

 
13.4  
Upon the occurrence of any Event of Default the Borrower shall reimburse the
Bank for any subsequent operating and/or management charges or costs of the Bank
relating to the Finance Documents (including the subsequent operation and
management of the Revolving Credit Facility), the matters contemplated thereby
and the outstanding Advances, as determined by the Bank.

 
14.  
CHANGES IN CIRCUMSTANCES

 
14.1  
If after the date of this Agreement by reason of (1) the introduction of or any
change in law or in its interpretation, administration or application and/or (2)
compliance with any new request, directive or requirement of whatsoever nature,
from or requirement of any central bank or other fiscal, monetary or competent
authority (whether or not having the force of law):

 
 
(a)there is any increase in the cost to the Bank of agreeing to make, fund or
maintain or of making, funding or maintaining all or any part of the Revolving
Credit Facility or any Advance or any unpaid sums due to it under any of the
Finance Documents;  or

 
 
(b)the Bank suffers a reduction in the amount of any payment received or
receivable by it or forgoes any interest or other return on or in relation to
the Revolving Credit Facility or any Advance or suffers a reduction in return on
capital as a result of having entered into any of the Finance Documents and
assumed or performed its obligations thereunder; or

 
 
(c)the Bank becomes liable to make any payment on or calculated by reference to
the amount of any sum received or receivable by it or owed to it under any of
the Finance Documents (other than tax on its overall net income or profits),

 
then the Borrower shall from time to time promptly on demand pay to the Bank
amounts sufficient to indemnify the Bank against, as the case may be, any such
cost, reduction, forgoing or liability provided always and it is hereby agreed
that:
 
 
(i)the Bank shall promptly notify the Borrower of the happening of such event;
and

 
 
(ii)at any time after receipt of notice under paragraph (i) and so long as the
circumstances giving rise to such cost, reduction, forgoing or liability
continue, the Borrower may on giving the Bank not less than five Business Days’
irrevocable notice, cancel the Bank’s obligation to maintain the Revolving
Credit Facility (whereupon the Revolving Credit Facility and the Bank's
obligations thereunder shall be cancelled and reduced to zero) and repay the
whole (but not part only) of all outstanding Advances together with all interest
and other sums payable by the Borrower to the Bank pursuant to any of the
Finance Documents.

 
14.2  
In the event that by reason of any change in applicable law, regulation or
regulatory requirement or in the interpretation or application thereof after the
date hereof the Bank shall be of the opinion that it has become unlawful,
illegal or otherwise prohibited for the Bank to maintain or give effect to all
or any of its obligations as contemplated by any of the Finance Documents, the
Bank shall give notice to the Borrower to that effect and thereupon, the
liability of the Bank to make or, as the case may be, to maintain the Revolving
Credit Facility shall cease, the Revolving Credit Facility and the Bank's
obligations in relation thereto shall be cancelled and reduced to zero and the
Borrower shall repay to the Bank on or before the latest day (being, if
possible, the last Repayment Date of any outstanding Advance) permitted by such
law, regulation or regulatory requirement all outstanding Advances, together
with all interest and other sums outstanding and/or payable by the Borrower to
the Bank pursuant to any of the Finance Documents.

 
15.  
PAYMENTS

 
15.1  
For the purposes of this Agreement, any payment to be made by the Borrower shall
be made in Sterling in cleared immediately available funds not later than 11.00
a.m. on the due date to the account of the Bank at Wells Fargo Bank, National
Association, London Branch (or to any other account at such bank and place which
the Bank may from time to time specify).

 
15.2  
If the United Kingdom at any time participates in Economic and Monetary Union
("EMU") in accordance with Article 109j of the Treaty, then:

 
15.2.1  
any amount expressed to be payable under this Agreement in Sterling shall be
made in euros; and

 
15.2.2  
any amount so required to be paid in euros shall be converted from Sterling at
the rate stipulated pursuant to Article 109l(4) of the Treaty and payment of the
amount in euros derived from such conversion shall discharge the obligation of
the relevant party to pay such Sterling amount in accordance with, and subject
to, the regulations made pursuant to Article 109l(4).

 
15.3  
If a change in any currency of a country occurs (including those contemplated by
Clause 15.2 above) (a "currency change"), this Agreement will be amended to the
extent that the Bank specifies to be necessary to reflect the change in currency
and to put the Bank in the same position, so far as possible, as it would have
been in if no change in currency had occurred.

 
15.4  
Without prejudice to Clause 15.3 above, any references in this Agreement to any
convention (whether for the calculation of interest, determination of payment
dates or otherwise) will be amended, with effect from or at any time after a
currency change, to the extent that the Bank specifies to be necessary, to
comply with, or otherwise reflect or accommodate, any generally accepted
conventions and market practice applicable to obligations in the relevant
currency in the London Interbank Market.

 
15.5  
The Bank shall promptly notify the Borrower of any amendment effected under
Clauses 15.3 and 15.4 and any such amendment shall be binding on the Bank and
the Borrower.

 
15.6  
Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU legislation, each reference in this Agreement to a minimum
amount (or an integral multiple thereof) in a national currency unit to be paid
to or by the Bank shall be replaced by a reference to such reasonably comparable
and convenient amount (or an integral multiple thereof) in the euro as the Bank
may from time to time specify.

 
15.7  
All sums received by the Bank under any of the Finance Documents, whether in
respect of principal, interest, fees, costs or otherwise, shall be received in
full without any set-off or counter-claim by the Borrower free and clear of and
without any deduction or withholding for or on account of any present or future
income or other taxes, levies, imposts, duties, charges or withholdings of any
nature whatsoever.  In the event that any such deduction or withholding from any
payment for the account of the Bank under any of the Finance Documents shall be
required or in the event that any payment on or in relation to any amount
received by the Bank on account of tax or otherwise shall be required to be
made, in each case under any present or future law, directive, regulation or
practice, then the Borrower shall forthwith pay to the Bank such additional
amounts as will result (after the making of such deduction, withholding or
payment) in the receipt and retention by the Bank of the same amount which would
otherwise have been received and retained by it pursuant to such Finance
Document had no such deduction, withholding or payment been made.

 
15.8  
If any sum becomes due for payment pursuant to any Finance Document on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day unless such Business Day falls in a new calendar month in which
event such payment shall be made on the immediately preceding Business Day and
the amount of any interest or other fee shall, if not already taken into
account, be adjusted accordingly.

 
15.9  
In the case of a partial payment under any Finance Document, the Bank may
appropriate such amount in satisfaction of the obligations of the Borrower in
such order as it shall in its absolute discretion think fit and any such
appropriation shall override any appropriation made by the Borrower or any
Guarantor.

 
15.10  
If the Borrower pays any increased amount under Clause 15.7 and the Bank
actually receives or is granted a credit against or remission for any income or
corporation tax payable by it, the Bank shall, to the extent that it can do so
without prejudice to the retention of the full amount of such credit or
remission, reimburse to the Borrower such amount of such credit or remission as
the Bank shall in its sole opinion have concluded to be applicable to such
deduction or withholding.  Nothing herein contained shall affect the right of
the Bank to arrange its tax affairs as it thinks fit and in particular, the Bank
shall be under no obligation to claim relief from any tax on its corporate
profits or similar tax liability in respect of the imposition of such tax and,
if the Bank does claim any such relief, it shall be under no obligation to claim
the same in priority to any other claims, reliefs, credits or deductions
available to it and shall not in any event be obliged to disclose any matter
relating to its tax affairs or computations to any person.

 
15.11  
If the Borrower is or becomes bound to pay any increased amount under Clause
15.7 then, so long as such obligation continues, it shall be entitled at any
time on giving to the Bank not less than five Business Days’ irrevocable notice
to prepay the whole (but not part only) of all outstanding Advances together
with all accrued interest and other amounts payable by the Borrower to the Bank
pursuant to any of the Finance Documents and to cancel the whole (but not part
only) of the Revolving Credit Facility whereupon the Revolving Credit Facility
and the Bank's obligations in relation thereto shall be cancelled and reduced to
zero.

 
15.12.  
If either the Bank determines (in its discretion) that a Disruption Event has
occurred or the Bank is notified by the Borrower that a Disruption Event has
occurred:

 
 
 (a)       the Bank may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Revolving Credit Facility as the Bank
may deem necessary in the circumstances;

 
 
(b)the Bank shall not be obliged to consult with the Borrower in relation to any
changes mentioned in clause (a) above if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes; and

 
 
(c)       any such changes agreed upon by the Bank and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon them as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 19.

 
16.  
INDEMNITIES

 
16.1  
The Borrower shall on demand by the Bank indemnify the Bank for all amounts as
the Bank may certify to be necessary to compensate it for all costs, expenses,
liabilities and losses sustained or incurred by it as a result of (1) any
default in payment by the Borrower of any sum under any of the Finance Documents
when due, (2) any failure (by reason of any breach or default of the Borrower)
to borrow in accordance with Clause 5, (3) the happening of any Event of Default
and/or (4) any repayment or prepayment of any Advance or any part thereof
otherwise than in accordance with Clause 8.1 (including in each case but not
limited to any losses or expenses sustained or incurred in liquidating or
re-deploying deposits from third parties acquired to effect or maintain any
amounts paid or carried by the Bank, loss of interest and/or loss of
Margin).  The certificate of the Bank as to the aforesaid amounts shall, save
for any manifest error, be conclusive.

 
16.2  
Any payment or payments made to the Bank in a currency (the currency in which
the relevant payment is being made is hereinafter referred to as the "Relevant
Currency") other than the currency in which it is expressed to be due hereunder
(the "Due Currency") shall only constitute a discharge to the Borrower to the
extent of the Due Currency amount which the Bank is able, on the date or dates
of receipt by the Bank of such payment or payments in the Relevant Currency (or,
in the case of any such date which is not a Business Day, on the next succeeding
Business Day) to purchase with the amounts so received by the Bank on such date
or dates.   If the amount of Due Currency which the Bank is so able to purchase
falls short of the Due Currency amount originally due to the Bank under this
Agreement the Borrower shall immediately reimburse the Bank in the Due Currency
any such shortfall and shall indemnify the Bank against any direct loss or
damage arising as a result of a failure to make such reimbursement.   This
indemnity shall constitute a separate and independent obligation from the other
obligations contained in this Agreement.  

 
16.3  
The Borrower shall on demand by the Bank indemnify the Bank and any receiver or
other similar official appointed by the Bank and their respective officers,
employees, agents and delegates (together the "Indemnified Parties") against any
cost or expense suffered or incurred by them or any of them which:

 
 
(i)arises by virtue of any actual or alleged breach of any Environmental Law
(whether by the Borrower, an Indemnified Party or any other person); or

 
 
(ii)would not have arisen if this Agreement or the other Finance Documents had
not been executed; and

 
 
(iii)was not caused by the negligence or wilful default of the relevant
Indemnified Party.

 
17.  
SET-OFF

 
The Borrower hereby authorises the Bank to apply any credit balance (whether
matured or unmatured) to which it is entitled on any of its accounts with the
Bank in or towards satisfaction of any sum due to the Bank by the Borrower under
any of the Finance Documents.  For this purpose, the Bank is hereby authorised
in the name of the Borrower to do all acts (including breaking time deposits and
purchasing one currency with another) and to sign all documents as may be
required to effect such application.  The Bank shall not be obliged to exercise
any right conferred or acknowledged by this Clause 17 and nothing expressed or
implied in any of the Finance Documents shall in any way affect any rights which
the Bank may have under applicable law.
 
18.  
ACCOUNTS AND CERTIFICATES

 
18.1  
The Bank shall open and maintain on its books in accordance with its normal
practice a loan account evidencing the amounts from time to time advanced by and
owing to it hereunder which loan account shall be prima facie evidence of such
amounts.

 
18.2  
Each certificate issued and determination made by the Bank under this Agreement
of a rate of interest, calculation of fees, costs, expenses, liabilities, losses
or otherwise shall, in the absence of manifest error, be conclusive.

 
19.  
AMENDMENTS AND WAIVERS

 
Any amendment, waiver or consent by the Bank pursuant to this Agreement must be
in writing and may be given subject to any conditions thought fit by the
Bank.  Any waiver or consent shall be effective only in the instance and for the
purpose for which it is given.  No delay or omission of the Bank in exercising
any right, power or privilege under any of the Finance Documents shall operate
to impair such right, power or privilege or be construed as a waiver thereof and
any single or partial exercise of any such right, power or privilege shall not
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided under any of the
Finance Documents are cumulative and not exclusive of any rights or remedies
provided by law.
 
20.  
ASSIGNMENT

 
20.1  
This Agreement shall be binding upon and enure for the benefit of the Borrower,
the Bank and their respective successors.

 
20.2  
The Borrower shall not assign or transfer any of its rights and/or obligations
under any of the Finance Documents.

 
20.3  
The Bank at any time may transfer all or any part of its rights, benefits and
obligations under the Finance Documents by assigning to any one or more other
banks (each of which is hereinafter in this Clause 20 called an "Assignee Bank")
all or any part of the Bank’s rights and benefits thereunder provided that (1)
the Bank shall consult with the Borrower prior to any such transfer, (2) such
Assignee Bank shall agree to perform that percentage of the Bank’s obligations
hereunder as corresponds to that percentage of the Bank’s rights and benefits so
assigned to the Assignee Bank and (3) such Assignee Bank shall, by delivery of
such undertaking or agreement as the Bank may approve, have become bound by the
terms of the Finance Documents, and in such circumstances the Bank may, if it so
determines, act as agent for itself and the Assignee Bank for the purposes of
the Finance Documents subject to receipt of appropriate indemnities and the
Assignee Bank and the Borrower entering into such appropriate documentation with
the Bank as the Bank may require.  Notice of any such transfer shall promptly be
given to the Borrower and the Borrower shall execute such documents as the Bank
shall require in order to give effect to any such transfer.  For this purpose
and for the purpose of entering into any contractual arrangements with any
person in relation to the Revolving Credit Facility or any matters contemplated
by this Agreement the Bank may disclose to a potential Assignee Bank or any such
person such information about the Borrower and its assets and condition as the
Borrower shall have made available to the Bank hereunder or as shall be known to
the Bank otherwise howsoever.  

 
20.4  
If the Bank transfers its right, benefits and obligations under the Finance
Documents as provided in Clause 20.3, all references in the Finance Documents to
the Bank shall thereafter be construed as references to the Bank and its
Assignee Bank(s) to the extent of their respective participations, if any, and
the Borrower shall thereafter look only to the Assignee Bank(s) (to the
exclusion of the Bank) in respect of that proportion of the Bank’s obligations
hereunder as corresponds to such Assignee Bank’s respective participation
therein and accordingly such Bank’s maximum liability hereunder shall be
appropriately reduced and the Assignee Bank shall proportionately assume a
maximum liability equivalent to such reduction in such Bank’s maximum liability.

 
21.  
NOTICES

 
21.1  
Save as otherwise provided herein, each notice, request, demand or other
communication to be given or made under this Agreement shall be given in writing
delivered personally or by letter by first class mail, or facsimile to the
address or facsimile number of the addressee set out below:

 
 
(1)in the case of the Bank, if by facsimile to it at 0207 929 4645 and if
delivered personally or by letter to it at London Branch, 1 Plantation Place, 30
Fenchurch Street, London, EC3M 3BD, in each case marked for the attention of
Loans Administration Team Ian King;



 
(2)in the case of the Borrower, if by facsimile to it at 01963 351161 and if
delivered personally or by letter to it at Centaur House, Torbay Road, Castle
Cary, Somerset, BA7 7EU, in each case marked for the attention of Adam
Wiszniewski, Finance Director,

 
or at any other numbers or addresses or marked for the attention of such other
person as the parties hereto may from time to time notify to each other.
 
21.2  
Any notice, request, demand or other communication to be given or made under
this Agreement shall be deemed to have been delivered, in the case of any
notice, request, demand or other communication given or made by personal
delivery or facsimile, on delivery to the correct address or on despatch to the
correct facsimile number unless delivered or despatched outside normal business
hours when it shall be deemed to be delivered or despatched on the next Business
Day and, in the case of any notice, request, demand or other communication given
or made by letter, two Business Days after being posted by first class mail,
provided that each Notice of Utilisation and any notice given to the Bank
pursuant to Clause 6.2 shall only be effective when received by the Bank.

 
22.  
PARTIAL INVALIDITY

 
In the case that one or more of the provisions contained in this Agreement
should prove to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby.
 
23.  
APPLICABLE LAW

 
23.1  
The law of England is the law applicable to this Agreement.

23.2  
For the exclusive benefit of the Bank, the Borrower and the English Guarantor
irrevocably agree that the courts of England are to have jurisdiction to hear
and settle any dispute, suit, action or proceeding which arises out of or in
connection with this Agreement (together in this Clause 23 referred to as
"Proceedings") save that nothing contained in this Clause 23 shall limit the
right of the Bank to take Proceedings against the Borrower or any Guarantor in
any other court of competent jurisdiction.  The Borrower and the English
Guarantor irrevocably agree only to bring Proceedings in the courts of England.

 
23.3  
The Borrower and English Guarantor irrevocably waive:

 
 
(a)any right it may have to the trial by jury of Proceedings in any such court
as is referred to in this Clause 23;



 
(b)any objection which it may have now or hereafter to the commencement, or to
the venue, of any Proceedings in any such court; and



 
(c)any claim that any such proceedings should be brought in a more convenient
forum,



 
and further irrevocably agrees that a judgment in any Proceedings brought in any
competent court shall be conclusive and binding upon it and may be enforced in
the courts of any other jurisdiction.



23.4  
The provisions of clause 23.2 shall not prevent the Bank from taking Proceedings
in any other courts with jurisdiction. To the extent allowed by law, the Bank
may take concurrent proceedings in any number of jurisdictions.

 
 
23.5The Borrower and the English Guarantor agree that any legal process issued
in England in any Proceedings against the Borrower or its assets or the English
Guarantor and any of their assets shall be sufficiently served on the Borrower
or the English Guarantor (as applicable) if delivered to it its principal place
of business in England or such other address in England as the Borrower or the
English Guarantor (as applicable) may have notified to the Bank for such
purpose. If at any time the Borrower or the English Guarantor ceases to have an
office located in England, the Borrower or the English Guarantor (as applicable)
shall promptly appoint an agent for service of process in respect of Proceedings
in England acceptable to the Bank for this purpose, having an address for
service of process in England, and shall promptly notify the Bank
accordingly.  Failing such appointment within seven days after being required by
the Bank to make the same, the Bank shall be irrevocably authorised to appoint
any person, on such person’s standard or usual terms for acceptance of such an
appointment (if any), on behalf of the Borrower or the English Guarantor (as
applicable).  By way of security, the Borrower and the English Guarantor hereby
irrevocably appoints the Bank as its attorney to effect any such appointment.




 




 
 
 
 
Wells Fargo Bank, National Association ("WFBNA") is a national banking
association organised under the laws of the United States with its head office
at 420 Montgomery Street, San Francisco, CA 94104, USA. WFBNA is registered with
the U.S. Office of the Comptroller of the Currency under charter number 1. WFBNA
is registered with the UK’s Companies House under number FC026633 and is
authorised and regulated in the UK by the Financial Services Authority.
 
 
 

--------------------------------------------------------------------------------

 

Please confirm your agreement to and acceptance of the terms and conditions set
out above on the attached copy of this letter.  The offer of the Revolving
Credit Facility shall lapse and shall be deemed to have been withdrawn if the
Borrower and the English Guarantor do not agree and accept the terms hereof
within 10 Business Days of the date of this letter.


Yours faithfully,








/s/ Gillian White
For and on behalf of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
LONDON BRANCH
as Bank








We hereby acknowledge our agreement to and acceptance of the terms and
conditions set out in the letter of which the above is a true copy.










/s/ Mary Pat Thompson
duly authorised for and on behalf of
CENTAUR SERVICES LIMITED as Borrower










/s/ Mary Pat Thompson
duly authorised for and on behalf of
LABPAK LIMITED as the English Guarantor





- -


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


FINANCIAL COVENANTS


 
Covenant



 
The Borrower shall ensure that its Tangible Net Worth shall not at any time be
less than £3,000,000.
 
"Tangible Net Worth" means the aggregate of the amounts paid-up or credited as
paid-up on the Borrower’s issued share capital and the amount of the capital and
revenue reserves of the Borrower (including any share premium account, merger
reserve, capital redemption reserve, revaluation reserve and retained earnings)
and any credit balance on the Borrower’s profit and loss account all as shown by
the relevant accounts of the Borrower delivered pursuant to this Agreement from
time to time but after:
 
 
(i)deducting any debit balance on such profit and loss account;

 
 
(ii)deducting any amount shown in respect of goodwill (including goodwill
arising on consolidation), patents, trade marks, copyrights, brands, research
and development expenditure and other intangible assets;

 
 
(iii)deducting any amounts distributed or proposed to be distributed out of the
profits accrued prior to the date of such accounts to the extent that such
distribution is not provided for therein;

 
 
(iv)excluding any sums set aside or otherwise reserved or provided for losses,
taxation or expenses;

 
 
(v)excluding any amounts as in the opinion of the auditors of the Borrower for
the time being are attributable to any write ups of fixed assets in the books of
the Borrower made after the date hereof; and

 
 
(vi)making such adjustments to reflect any variations which shall have occurred
since the date of such accounts:

 
 
(a)in the amounts paid up or credited as paid up on the issued share capital of
the Borrower (including any share premium account, merger reserve, capital
redemption reserve, revaluation reserve and retained earnings);

 
 
(b)to reflect any changes in generally accepted accounting principles and bases
and the application of standards and practices since then as may be appropriate
in the opinion of the auditors for the time being of the Borrower; and

 
 
(c)by deducting any amounts of goodwill arising as a result of acquisitions
and/or other transactions effected by the Borrower since such date.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


Notice of Utilisation


[On the headed notepaper of Centaur Services Limited]




 
To:Wells Fargo Bank, National Association, London Branch

 
1 Plantation Place,

30 Fenchurch Street
London EC3M 3BD


Dear Sirs,


 
1.We refer to the facility agreement (as from time to time amended, varied,
novated or supplemented) (the "Facility Agreement") dated                  2010
and made between Centaur Services Limited as Borrower and Wells Fargo Bank,
National Association, London Branch as Bank.  Terms used herein shall have the
meanings ascribed to them in the Facility Agreement unless the context otherwise
requires.



 
2.We hereby give you notice that, pursuant to the Facility Agreement and on
[date of proposed Advance], we wish to draw an Advance in the principal amount
of

 
[               ] (£[          ]) for an Interest Period of [          ] upon
the terms and subject to the conditions contained therein.



 
3.We hereby certify that the Advance is to be used for the purposes set out in
Clause 2 of the Facility Agreement.



 
4.The Advance should be credited to the account of [specify account(s) into
which such amount is to be transferred] for value on [date of proposed
drawdown].



 
5.We confirm that, at the date hereof, the representations and warranties set
out in Clause 10 of the Facility Agreement are true and no Event of Default has
occurred.



Yours faithfully,






......................................
for and on behalf of
Centaur Services Limited



--------------------------------------------------------------------------------
